Name: Commission Implementing Decision (EU) 2017/995 of 9 June 2017 setting up the Consortium of European Social Science Data Archives Ã¢  European Research Infrastructure Consortium (CESSDA ERIC) (notified under document C(2017) 3870)
 Type: Decision_IMPL
 Subject Matter: information technology and data processing;  documentation;  humanities;  EU institutions and European civil service;  research and intellectual property;  legal form of organisations
 Date Published: 2017-06-13

 13.6.2017 EN Official Journal of the European Union L 149/85 COMMISSION IMPLEMENTING DECISION (EU) 2017/995 of 9 June 2017 setting up the Consortium of European Social Science Data Archives  European Research Infrastructure Consortium (CESSDA ERIC) (notified under document C(2017) 3870) (Only the Czech, Danish, Dutch, English, French, German, Greek, Hungarian, Slovak, Slovenian and Swedish texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 723/2009 of 25 June 2009 on the Community legal framework for a European Research Infrastructure Consortium (ERIC) (1), and in particular point (a) of Article 6(1) thereof, Whereas: (1) Austria, Belgium, Czech Republic, Denmark, France, Germany, Greece, Hungary, Netherlands, Norway, Slovakia, Slovenia, Sweden, Switzerland and United Kingdom requested the Commission to set up the Consortium of European Social Science Data Archives  European Research Infrastructure Consortium (CESSDA ERIC). They have agreed that Norway will be the host country of CESSDA ERIC. The Swiss Confederation has made known its decision to participate in CESSDA ERIC initially as an observer. It also has agreed that Norway will be the host country of CESSDA ERIC. (2) Since the United Kingdom notified on 29 March 2017 its intention to leave the Union, pursuant to Article 50 of the Treaty on European Union, the Treaties will cease to apply to the United Kingdom from the date of entry into force of the withdrawal agreement or, failing that, two years after the notification, unless the European Council, in agreement with the United Kingdom, decides to extend that period. As a consequence, and without prejudice to any provisions of the withdrawal agreement, this Implementing Decision only applies until the United Kingdom ceases to be a Member State. (3) Regulation (EC) No 723/2009 has been incorporated in the Agreement on the European Economic Area (EEA) by Decision of the EEA Joint Committee No 72/2015 (2). (4) The Commission has, in accordance with Article 5(2) of Regulation (EC) No 723/2009, assessed the application and concluded that it meets the requirements set out in that Regulation. (5) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 20 of Regulation (EC) No 723/2009, HAS ADOPTED THIS DECISION: Article 1 1. The Consortium of European Social Science Data Archives  European Research Infrastructure Consortium named CESSDA ERIC is set up. 2. The essential elements of the Statutes of CESSDA ERIC are set out in the Annex. Article 2 This Decision is addressed to the Kingdom of Belgium, the Czech Republic, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the French Republic, Hungary, the Kingdom of the Netherlands, the Kingdom of Norway, the Republic of Austria, the Republic of Slovenia, the Slovak Republic, the Kingdom of Sweden, the Swiss Confederation and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 9 June 2017. For the Commission Carlos MOEDAS Member of the Commission (1) OJ L 206, 8.8.2009, p. 1. (2) Decision of the EEA Joint Committee No 72/2015 of 20 March 2015 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms (OJ L 129, 19.5.2016, p. 85). ANNEX ESSENTIAL ELEMENTS OF THE STATUTES OF CESSDA ERIC The following Articles and paragraphs of the Articles of the Statutes of CESSDA ERIC provide for the essential elements in accordance with 6(3) of Regulation (EC) No 723/2009 1. Task and activities (Article 2 of the Statutes of CESSDA ERIC) 1. CESSDA ERIC shall be the hub of a distributed research infrastructure linking together the social science data archives of the Members, Observers and other partners. CESSDA ERIC shall not operate its own data archives. 2. The task of CESSDA ERIC shall be to provide a distributed and sustainable research infrastructure enabling the research community to conduct high-quality research in the social sciences contributing to the production of effective solutions to the major challenges facing society today and to facilitate teaching and learning in the social sciences. 3. CESSDA ERIC shall operate on a non-economic basis. CESSDA ERIC may however carry out limited economic activities, provided that they are closely related to its main tasks and that they do not jeopardize the achievement of such tasks. 4. CESSDA ERIC shall fulfil its task by contributing to the development and coordination of standards, protocols and professional best practice including training on best practices related to data distribution and data management. CESSDA ERIC shall also include new data sources in the infrastructure when appropriate. 5. CESSDA ERIC shall promote wider participation in the research infrastructure. In order to facilitate the entry of countries that seek support for the further development of their social science data archives, CESSDA ERIC shall initiate training activities and exchanges between established and potential Service Providers. 2. Name and seat (Article 1 of the Statutes of CESSDA ERIC) 1. The Consortium of European Social Science Data Archives (CESSDA) shall have the legal form of a European Research Infrastructure Consortium (ERIC) set up under Regulation (EC) No 723/2009, called CESSDA ERIC. 2. CESSDA ERIC shall have its statutory seat in Bergen, Norway. 3. Duration and Winding up (Article 22 and 23 of the Statutes of CESSDA ERIC) 1. CESSDA ERIC shall exist until it is wound up in accordance with Article 23. 2. Winding up a) The General Assembly may by a two-thirds majority of the votes cast decide to wind up CESSDA ERIC. b) Without undue delay and in any event within 10 days after adoption of the decision to wind up, CESSDA ERIC shall notify the European Commission about the decision. c) Assets remaining after payment of the CESSDA ERIC debts shall be apportioned among the Members in proportion to their accumulated contributions to CESSDA ERIC. d) Without undue delay and in any event within 10 days of the closure of the winding up procedure, CESSDA ERIC shall notify the Commission thereof. e) CESSDA ERIC shall cease to exist on the day on which the European Commission publishes the appropriate notice in the Official Journal of the European Union. 4. Liability and Insurance (Article 20 of the Statutes of CESSDA ERIC) Liability: a) CESSDA ERIC shall be liable for its debts. b) The Members and Observers are not jointly liable for the debts of CESSDA ERIC. c) CESSDA ERIC shall take appropriate insurance to cover risks specific to the construction and operation of the CESSDA ERIC infrastructure. 5. Data Access Policy (Article 14 of the Statutes of CESSDA ERIC) 1. The Data Access Policy of CESSDA ERIC shall be in conformity with Organisation for Economic Cooperation and Development (OECD) recommendations and guidelines on data access (OECD Principles and Guidelines for Access to Research Data from Public Funding, OECD 2007). 2. Publicly funded data and metadata held by the Service Providers shall, unless provided otherwise for in Article 9(6), be openly accessible and free at the point of access for public research and education and shall be made available in a timely fashion. 3. All data collections shall be made available by Service Providers for access to authorised researchers for public research and education. 4. Service Providers shall protect the anonymity of data subjects in accordance with applicable international, European and national regulations, as well as relevant ethical frameworks. 5. Service Providers shall maintain fair, open and transparent procedures regarding access to the data and metadata in their custody. 6. The principle of open access in Articles 14(2) and 14(3) shall not oblige a Service Provider to share data, metadata or data collections if this would be in conflict with national legislation, intellectual property rights or other compelling legal reasons. 6. Scientific Advisory Board (Article 10 of the Statutes of CESSDA ERIC) 1. The General Assembly shall appoint an independent Scientific Advisory Board of at least four, but not more than seven eminent, independent and experienced scientists coming from countries worldwide. The appointment of the Scientific Advisory Board shall be based on recommendations from the Director. The Director shall seek advice from the Scientific Advisory Board and the Service Providers' Forum. The term of office of the members of the Scientific Advisory Board shall be three years. Members may be reappointed once. 2. The Director shall consult with the Scientific Advisory Board at least once a year on the scientific quality of the services, scientific policies and procedures and future plans within these fields. 3. The Scientific Advisory Board shall annually submit a written report to the General Assembly through the Director on its activities. The report shall contain an assessment of the services offered by CESSDA ERIC to its data users. The Director shall submit the report to the General Assembly together with the Director's comments and possible recommendations. 4. The Scientific Advisory Board may request the Director to propose to the General Assembly to supplement the Members of the Board to ensure that it is sufficiently representative of all areas covered by CESSDA ERIC. 7. Dissemination Policy (Article 15 of the Statutes of CESSDA ERIC) 1. CESSDA ERIC's Dissemination Policy shall be implemented through its communications strategy. 2. The Dissemination Policy shall cover the outputs of all activities funded by CESSDA ERIC and shall be openly available except where pre-existing intellectual property rights make this impossible. 3. All technical papers, policies, core procedures, monitoring reports, shall be publicly available on the CESSDA ERIC website. 4. All documentation relating to meeting the obligations of being a Service Provider shall be published by the Service Providers. 8. Intellectual Property (Article 16 of the Statutes of CESSDA ERIC) 1. The term intellectual property shall in these Statutes be understood in accordance with Article 2 of the Convention Establishing the World Intellectual Property Organisation (WIPO) signed on 14 July 1967. 2. With respect to questions of intellectual property, the relations between Members, Observers and Service Providers shall be governed by applicable national law as well as relevant international rules and regulations. 3. Intellectual property that Members or Service Providers contribute to CESSDA ERIC shall remain the property of the intellectual property holder. 4. If the intellectual property originates from CESSDA ERIC-funded work (direct contribution or in kind), such property shall belong to CESSDA ERIC. CESSDA ERIC may relinquish its rights fully or partially in favour of the Member, Observer or Service Provider that has created the intellectual property rights. 9. Employment (Article 17 of the Statutes of CESSDA ERIC) 1. CESSDA ERIC shall adhere to the principles of equal opportunity employment. Scientific positions shall be filled after having been announced internationally. 2. Subject to the requirements of national legislation, each Member within its jurisdiction shall make its best endeavours to facilitate the movement and residence of nationals of the Member involved in the tasks of the CESSDA ERIC and of the family members of such nationals. 10. Procurement (Article 21 of the Statutes of CESSDA ERIC) 1. CESSDA ERIC shall treat procurement candidates and tenderers equally and without discrimination, regardless whether or not they are based within the European Union. The procurement policy shall respect the principles of transparency, non- discrimination and competition. 2. Procurement by Members and Observers concerning CESSDA ERIC activities shall be done in such a way that due consideration is given to CESSDA ERIC needs, and shall be in accordance with technical requirements and specifications issued by the relevant CESSDA ERIC body.